United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                     REVISED SEPTEMBER 24, 2004
                                                           September 17, 2004
                   UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT            Charles R. Fulbruge III
                                                                 Clerk
                      _______________________

                            NO. 03-51119
                      _______________________


   SERGIO J. RODRIGUEZ; JOSE G. FARIAS; DOROTEO M. MONTELONGO
       RUBEN C. TEJADA; MAURICIO ARAGON; GEORGE AGUILAR;
  MARCARIO R. RAMIREZ; TROY HITCHINGS; DIANE PATTERSON LOPEZ;
       MARK OLIVARES; YOLANDA R. PACHECO; FRANK PACHECO;
          RICHARD GIPPRICH; GRACE VASQUEZ; STEVE LOPEZ,

                            Plaintiffs-Appellees–Cross-Appellants,

                               versus

                    BEXAR COUNTY, TEXAS, ET AL,

                                                         Defendants,

                        BEXAR COUNTY, TEXAS,

                                 Defendant-Appellant–Cross-Appellee.



          Appeals from the United States District Court
                for the Western District of Texas


Before JONES, DENNIS and PICKERING, Circuit Judges.

EDITH H. JONES, Circuit Judge:

          This case arises out of Bexar County’s redistricting of

its Justice of the Peace and Constable Precincts following the 2000

national census.   The plaintiffs contended that the redistricting

plan impermissibly dilutes the votes of Hispanics in violation of

Section 2 of the Voting Rights Act and that it violates Article V,

Section 18 of the Texas Constitution.    The district court ruled in
favor of the plaintiffs on their federal law claim and denied

relief    on    the    state      constitutional        claim.      After   carefully

reviewing the evidence adduced at trial, we hold that there is no

legal or factual basis for the court’s finding of vote dilution and

that the plaintiffs are entitled to no relief under federal law.

We reverse in part, affirm in part and vacate the district court’s

injunctive relief.

                                    I.    BACKGROUND

               In   August     2001,     Bexar    County’s    Commissioners        Court

adopted, pursuant to the Texas Constitution, a redistricting plan

for its Justice of the Peace and Constable Precincts (“Justice

Precincts”).          See TEX. CONST. art. V, § 18.               The major changes

effected by the 2001 redistricting plan were the reduction of the

number of precincts from five to four, and the elimination of one

constable position.            The plan eliminated Precinct Five, which

elected one Justice of the Peace and one Constable, but it added

one new Justice of the Peace position to Precinct One, thereby

leaving   the       total    number      of   Justice    of   the   Peace   positions

unchanged.          Constable      Tejeda’s       Precinct       Five   position    was

eliminated. Under both the current and former redistricting plans,

there are one majority-black and two majority-Hispanic districts.

The population of now-extinct Precinct Five was transferred into

revised   Precincts         One   and     Two.     The    redistricting     plan    was

pre-cleared by the Department of Justice’s Civil Rights Division.



                                              2
            Just after elections had been held under the new plan,

the plaintiffs filed suit against Bexar County alleging that the

plan violated Sections 2 and 5 of the Voting Rights Act and

ARTICLE V, SECTION 18 of the Texas Constitution.1          The district court

conducted a bench trial and ruled in favor of the plaintiffs on

their Section 2 vote dilution claim.                As a remedy, the court

ordered the results of the 2002 elections set aside,2 and the judge

reinstated    the   original      five-precinct    plan,   and,    inter     alia,

ordered Bexar County to re-fund Constable Tejeda’s post.                      This

court stayed the court’s remedy pending Bexar County’s appeal.

                               II.    DISCUSSION

A.    Voting Rights Act Claim

            What    the   plaintiffs        precisely   assert    is   that    the

elimination of Precinct Five and its consolidation in the other

redrawn districts has diluted the influence of Hispanic votes in

Precinct Two.       It is surely no accident, however, that former

Constable     Tejeda,     whose      position     was   eliminated      in     the

redistricting, is the lead plaintiff.

            Section 2 of the Voting Rights Act proscribes vote

dilution whereby a class of citizens has “less opportunity than

      1
            The Section 5 claim was rejected by a three-judge panel in April 2003
and is no longer at issue.
      2
            Setting aside an election is a drastic remedy.          See Bell v.
Southwell, 376 F.2d 659, 662 (5th Cir. 1967); and Cook v. Luckett, 735 F.2d 912,
921-22 (5th Cir. 1984). Such a remedy should only be imposed where timely pre-
election relief is either denied or precluded. See Toney v. White, 488 F.2d 310,
313-315 (5th Cir. 1973) (en banc); and Saxon v. Fielding, 614 F.2d 78, 79-80 (5th
Cir. 1980).

                                        3
other members of the electorate to participate in the political

process and to elect representatives of their choice.”              42 U.S.C.

§ 1973. This court applies a two-step framework in analyzing

Section 2 claims.      NAACP v. Fordice, 252 F.3d 361, 365 (5th Cir.

2001).    First, plaintiffs challenging a redistricting plan must

satisfy the preconditions for a Section 2 claim set forth by the

Supreme Court in Thornburg v. Gingles, 478 U.S. 30,                106 S. Ct.
2752, 92 L. Ed. 2d 25 (1986).3         Id.    Second, the plaintiffs must

prove that based on the “totality of the circumstances,” the

challenged plan results in the denial of the right to vote based on

color or race in violation of Section 2.          Fordice, 252 F.3d at 366.

To meet the threshold Gingles test, the plaintiffs bear the burden

to show, by a preponderance of the evidence, that:                    (1) the

affected minority group is sufficiently large and geographically

compact to constitute a voting age majority in a district; (2) the

minority group is politically cohesive; and (3) the majority votes

sufficiently as a bloc that it is able — in the absence of special

circumstances — usually to defeat the minority group’s preferred

candidate.    Id. (citing Gingles, 478 U.S. at 50-51, 106 S. Ct. at



      3
            As the district court recognized, the one-person, one-vote
requirement of Baker v. Carr, 369 U.S. 186, 82 S. Ct. 691, 7 L. Ed. 2d 663
(1962), does not apply to judicial districts like Justice Precincts. Wells v.
Edwards, 347 F. Supp. 453, 454 (M.D. La. 1972) aff’d 409 U.S. 1095 (1973).
However, the district court, at various points in its opinion, expressed concern
regarding the application of the Gingles threshold test to single-member
districts that are not required to comply with the one-person, one-vote
requirement. Since Section 2 includes judicial selections, Chisom v. Roemer, 501
U.S. 380, 404, 111 S. Ct. 2354, 2369, 115 L. Ed. 2d 348 (1991), we are at a loss
as to what other standard than Gingles might apply.

                                       4
2766-67).

            In reviewing a district court’s decision regarding an

alleged violation of Section 2 of the Voting Rights Act, this court

analyzes the legal standards applied by a district court de novo,

id. at 364, and the factual findings for clear error.                  Gingles

emphasized that the proper assessment of vote dilution claims is

“peculiarly dependent upon the facts of each case” and requires “an

intensely local appraisal of the design and impact of the contested

electoral mechanisms.” 478 U.S. at 79, 106 S. Ct. at 2781.           The

clear error standard precludes reversal of a district court’s

findings unless we are “left with the definite and firm conviction

that a mistake has been committed.”        Anderson v. City of Bessemer,

470 U.S. 564, 573, 105 S. Ct. 1504, 1511, 84 L. Ed. 2d 518 (1985).

We may not reverse for clear error so long as the district court’s

findings    are   “based   on   a   plausible   account   of   the   evidence

considered against the entirety of the record.”           Fordice, 252 F.3d

at 365.

            The parties do not dispute that the plaintiffs satisfy

the first two prongs of the Gingles threshold inquiry:               Hispanics

are sufficiently numerous and geographically compact to constitute

a voting age majority in Justice Precinct Two, and they are

politically cohesive.       The evidence adduced before the district

court focused on Gingles’ third inquiry, i.e., the ability of

Hispanics to elect their preferred candidate under the 2001 plan in



                                       5
reapportioned Justice Precinct Two.4         The plaintiffs’ argument is

that   although    Precinct   Two    retains    a     majority   of    Hispanic

residents, the majority is narrower than that in former Precinct

Five and, having been diluted, is barely sufficient to ensure

Hispanic   electoral    success.       Since    neither    party      presented

significant evidence regarding the other redistricted precincts,

our analysis is confined to Justice Precinct Two.

           The critical question before the district court, and now

on appeal, is whether the plaintiffs met their burden of proof on

the third Gingles factor.           Lacking such proof, the plaintiffs

cannot succeed.     See, e.g., Magnolia Bar Ass’n, Inc. v. Lee, 994
F.2d 1143, 1148 (5th Cir. 1993).

           After carefully reviewing the record, and being cognizant

of the deference owed to the district court, we have concluded that

the district court made substantial legal and factual errors in

evaluating the plaintiffs’ evidence.         Principally, but not solely,

the court erred in ignoring the defendants’ reconstituted election

analysis, and it erred in applying the “special circumstances” test

to ignore the consistent electoral victories of Hispanic candidates

in Precinct Two.    As a result, the district court clearly erred in

ultimately    concluding      that     the     2001     redistricting      plan

impermissibly diluted the Hispanic vote in Bexar County.




      4
            All references in this opinion to Justice Precinct Two, unless
otherwise noted, refer to the newly redistricted Justice Precinct Two.

                                      6
      1.    Reconstituted Election Analysis

            Because, at the time of trial, only one election had been

held within the new precinct boundaries created by the 2001 plan —

the 2002 election for Bexar County Constable in Justice Precinct

Two — experts for both sides agreed that it was appropriate to look

to exogenous races to determine whether racial bloc voting took

place in the revised Justice Precinct Two.5                In doing so, the

experts employed reconstituted election analysis to evaluate the

results of 12 exogenous races for other elected posts that took

place in 2002.6     Both experts agreed that these races were the most

relevant to determining whether Anglos voted as a bloc usually to

defeat the Hispanic candidate of choice in Precinct Two.7                     In

addition, the plaintiffs’ expert responded to the defendant’s

expert’s analysis of other prior election cycles and agreed that

the results from the 2000 elections also had substantial probative

value.     Not surprisingly, the expert opinions conflicted on the



      5
            This court has repeatedly endorsed the analysis of exogenous
elections in Section 2 vote dilution cases. See Rangel v. Morales, 8 F.3d 242,
247 (5th Cir. 1993); NAACP v. Fordice, 252 F.3d 361, 370 (5th Cir. 2001).
      6
            See Johnson v. Miller, 864 F. Supp. 1354, 1391 (S.D. Ga. 1994) (per
curiam) (“Statistically speaking, reconstituted election results from precincts
within a certain district, actual prior election results from a certain district,
and frequency distributions are the primary methods used to estimate the
percentages needed to give [minority] voters an equal opportunity to elect a
candidate of their choice.”) aff’d Miller v. Johnson, 515 U.S. 900, 115 S. Ct.
2475, 132 L. Ed. 2d 762 (1995).
      7
            The defendant’s expert, Dr. John R. Alford, also examined reconsti-
tuted election results from nine races from the 2000 general election and eight
races from the 1998 general election, as well as two races from the 1998
Democratic primary election and seven races from the 2002 Democratic primary
election. See Ex. D-9.

                                       7
critical point.        Compare Ex. D-9 with Exs. P-108, P-146.            The

district court, noting these contrary conclusions, determined that

the reconstituted election analyses presented by both sides were

insufficient and unpersuasive, and opted to consider other evidence

to make its determination as to the third Gingles factor.

            The district court discarded the reconstituted election

evidence offered by both parties for two reasons. First, the court

found the reconstituted election methodology to be inherently

unreliable because including or excluding what the district court

believed were a “handful” of “over and under” ballots could lead to

substantially different conclusions on the ultimate question of

racial bloc voting.       In addition, the court found that “special

circumstances” in both the 2000 and 2002 election cycles made these

elections unreliable for the purpose of evaluating the validity of

the 2001 redistricting plan.         Unfortunately, the district court

clearly erred in both determinations.

            Reconstituted election analysis is a relatively simple

method that extracts actual election results from a variety of

statewide and local races that subsume the area being analyzed and

determines,   precinct-by-precinct       within   the   new   district,   the

racial composition of the vote and the “winner” within the new

district.     This method of aggregation allows a researcher to

determine   how   an    individual   candidate     performed    within    the

boundaries of the target district even though the actual election

covered a different geographical area.

                                     8
            The defendant’s expert, Dr. John Alford, employed this

standard method     in    examining     13    races   from    the    2002    general

election.    The plaintiffs’ expert, Dr. Henry Flores, also employed

a similar method — with one crucial difference:               in calculating the

percentage of the vote received by each candidate, Dr. Flores used

the correct numerator — the total votes cast for each candidate

within the    boundaries       of   Justice    Precinct      Two.        However,   in

calculating the appropriate denominator, Dr. Flores did not use the

total votes cast in each race within Precinct Two, but rather used

the total ballots cast in Precinct Two in the overall election.

This approach systematically misrepresents the percentage of the

vote   obtained    by   each   candidate.       It    does    so    by    improperly

including “over-votes” and “under-votes” in the denominator of the

equation. Over-votes are ballots where a voter casts more than one

vote for an office and thus invalidates his vote for that office.

Under-votes are those ballots where a voter does not mark any

candidate for a given office.          Neither over-votes nor under-votes

“count”   toward    determining       victory    in    a     race   because     they

represent, respectively, either a “spoiled ballot” or an uncast

ballot for that particular race.              The ballot remains valid, of

course, for those races and only those races in which it was

properly marked.        But to use such ballots in the denominator for

calculating the percentage of the vote received in a given race,

when the votes from those ballots would not have affected the race,

is simply incorrect and results in skewed and inaccurate vote

                                        9
percentages. Dr. Flores’s report erred in this manner.                Based on

the inaccurate percentages he calculated, Dr. Flores concluded that

only eight of the 13 Hispanic candidates of choice “won” their

races within the boundaries of Justice Precinct Two.8

            At trial, Bexar County’s counsel carefully dissected this

error, leading Dr. Flores to admit, contrary to his written report,

that the proper calculation would have shown that 12 out of 13

Hispanic    candidates     of   choice      actually   “won”   the   exogenous

elections within the confines of Justice Precinct Two.9               ROA vol.

11 at 81.

            To its credit, the district court recognized this fatal

flaw in Dr. Flores’s methodology.              However, instead of simply

discarding Dr. Flores’s flawed findings and relying on the proper

calculations made by the defendant’s expert, the district court


      8
            In using the term “won,” Dr. Flores apparently means that the
candidate obtained more than 50 percent of the votes cast based on his flawed
calculation methods. Beyond the simple arithmetic error made by Dr. Flores, the
use of a 50 percent threshold may, in some cases, misrepresent the actual
percentage necessary to win because it fails to account for the potential
presence of a third candidate. As a result, even if Dr. Flores had employed the
proper denominator, his approach would not accurately indicate which candidate
actually “won,” because while Dr. Flores is correct that a candidate “wins” if
he obtain more than 50 percent of the vote in a two-person, head-to-head race,
a candidate may win a three-way race with as little as 34 percent of the vote
(assuming the other two candidates split the vote evenly). For example, in two
of the races analyzed by both experts in the 2002 election — the Governor’s race
and the race for Court of Criminal Appeals, Place 3 — the winning candidate
within new Justice Precinct Two, i.e. the candidate who got the most votes within
the target area, nonetheless garnered less than 50 percent of the total votes
cast in that race within the target area.         See Ex. D-9.    In this sense,
Dr. Flores’s report not only improperly derives the candidates’ vote percentages,
but also misrepresents the threshold portion of the vote necessary to win in a
given race.
      9
            Indeed, even the one loss was extremely close, with a difference of
only 26 votes out of a total of 79,888 votes cast in that race. See Ex. D-9,
table 4.

                                       10
held that Dr. Flores’s errors demonstrated “how easily reconsti-

tuted     election     analysis      can     be    abused      under     the       best   of

circumstances.”         As    a    result,      the    district      court     found      the

“evidence generated from these reconstituted election analyses to

be largely unpersuasive.”            The district court then inexplicably

threw out the defendant’s expert evidence based on the flawed

methodology employed by the plaintiffs’ expert.

               The district court first erred in suggesting that the

difference between the two expert analyses arose from the inclusion

of a “handful of ballots.”           To take just one example, in the Garza-

Wilborn race for Justice Precinct Two Constable, Dr. Flores used

the    total    ballots     cast    in    the     election     —     83,968    —    as    the

denominator in his equation to determine that Garza received 44.6

percent    of    the   vote.        See    ROA    vol.    11    at    76.10        However,

Dr. Flores’s methodology improperly included 6,372 under-votes and

24    over-votes     from    that   election.          Id.      These    votes,       taken

together,      constitute     7.6   percent       of   the     ballots    used      in    the

denominator of Dr. Flores’s equation.                    Omitting these uncounted

ballots from the calculation, as should have been done, reveals

that Garza actually obtained 48.3 percent of the vote.                             See Ex.

D-9.    Thus, we disagree that the mistakenly included ballots were



      10
            The exact numbers contained in defense exhibit D-13 vary slightly
from the numbers in the trial transcript apparently because of the way that state
law requires early votes from small precincts to be reported. These differences
were discussed at trial and do not make a significant difference in the
percentages discussed above. See ROA vol. 11 at 74-76, Ex. D-13.

                                           11
a mere “handful.” On the contrary, Dr. Flores’s calculation errors

were significant and systematic, and produced a substantially

flawed analysis.      These erroneous results do not cast doubt on the

methodology of reconstituted election analysis, but on the quality

of the particular calculations.11

            The district court, though appropriately disturbed at the

serious errors made by the plaintiffs, chose to toss out all of the

reconstituted election evidence put forward by both sides.               But as

the defendant’s brief points out, such an approach is similar to

determining that mathematics is a flawed science simply because one

expert testifies that two plus two is four and another expert

testifies that two plus two is five.                The court should have

considered Dr. Flores’s errors as undermining the weight of his

testimony, not that of the defendant’s expert. See Rollins v. Fort

Bend Indep. Sch. Dist., 89 F.3d 1205, 1219 (5th Cir. 1996) (holding

that numerous errors by an expert witness can make all of that

expert’s    findings    and   theories      unreliable).      An   independent

assessment of the validity of the defendant’s expert testimony



      11
             We note that this is not the first time that this court has found
substantial errors in Dr. Flores’s work. See Rollins v. Fort Bend Indep. Sch.
Dist., 89 F.3d 1205, 1214-15 (5th Cir. 1996) (“FBISD demonstrated inconsistencies
in Dr. Flores’s data and showed that some of Dr. Flores’s methodologies made his
results inaccurate or unreliable. Dr. Flores manually corrected exhibits while
testifying and admitted to other errors FBISD and the district court identified.
Dr. Flores’s testimony also indicated that his analysis was incomplete and
slanted in support of the black plaintiffs. . . . Dr. Flores . . .[was] forced
to concede that several of [his] opinions were either suspect or incorrect.”).
In Rollins, this court upheld the district court’s decision to discredit
Dr. Flores’s findings and theories on the basis of numerous errors in his
analysis. Id. at 1219.

                                       12
would then have shown that analysis completely uncontradicted in

its findings that the Hispanic candidate of choice obtained more

votes within new Justice Precinct Two in 12 out of the 13 races

identified by both experts as central to the court’s Gingles

analysis.   Moreover, when the 2000 general election is included in

this analysis, the defendant’s uncontradicted expert testimony

indicates that the Hispanic candidate of choice would have won 21

of the 22 most recent races within Justice Precinct Two.

            These results contradict the district court’s deter-

mination that the Anglo bloc voting serves usually to defeat the

Hispanic candidate of choice in Justice Precinct Two. The district

court’s decision to disregard these results constitutes clear

error.    This error prevented the district court from considering

the data that both sides agreed were the most probative on the

third Gingles factor, and thus, strikes at the core of the district

court’s ultimate conclusions.

     2.     Evaluating “Special Circumstances”

            In its initial opinion, the district court acknowledged

that both sides focused on expert testimony regarding the 2000 and

2002 elections and concurred on the importance of these elections

in   proving    the    legality   of    the   2001    redistricting   plan.

Nevertheless,    the   court   held    that   these   elections   exhibited

“special circumstances” that made “an accurate extrapolation of the

redistricting plan’s effect . . . impossible.” The district court



                                       13
identified as the relevant “special circumstances” the presence of

a Hispanic candidate, Tony Sanchez, a Democrat running for Governor

in 2002, and the presence of George W. Bush, at the time the

Republican Governor of Texas, as a candidate for President in 2000.

            The Supreme Court has cautioned that “special circum-

stances . . . may explain minority electoral success in [an

otherwise] polarized contest,” and that such aberrational victories

do not necessarily disprove racial vote dilution.                  Gingles, 478
U.S. at 57, 106 S. Ct. at 2770.                The district court, however,

misapplied the special circumstances analysis in a manner contrary

to that contemplated by the Supreme Court and this circuit’s

precedents.

            As    explained    in    Gingles,    the   special     circumstances

analysis was designed to prevent defendant jurisdictions from

arguing that a minority candidate’s occasional victory in an

otherwise racially polarized electorate defeats a vote dilution

claim.     Id.    To this end, the Court listed several factors that

might contribute to the unusual success of an individual minority

candidate — the absence of an opponent, incumbency, or utilization

of “bullet voting” procedures.           Id.     While not exhaustive, this

list comprises circumstances that might explain a victory for a

minority    candidate     in   a    polarized    district.         This   circuit

accordingly holds that while special circumstances may be used to

“explain    a    single   minority    candidate’s      victory,”    the   Supreme

Court’s comment regarding such circumstances “cannot be transformed

                                        14
into a legal standard which requires the court to force each and

every victory of several minority candidates to fit within a

prescribed   special   circumstance.”   Rollins, 89 F.3d   at   1213

(emphases added).    The Rollins court went on to note that “[e]very

victory [of a minority candidate] cannot be explained away as a

fortuitous event.”     Id.

          In the present case, the district court employed the

Gingles special circumstances analysis not to explain the victory

of an individual minority candidate, but rather to explain away the

consistent success of Hispanic candidates in a number of races over

two general election cycles.      This was clear error.        As noted

above, reconstituted election analysis — performed with the proper

arithmetic — demonstrates that the Hispanic candidate of choice won

21 of 22 contests during the 2000 and 2002 general elections within

Justice Precinct Two.

          Moreover, even if “special circumstances” could be used

to explain away all of the minority candidate victories, the

evidence fails to provide any basis for such a finding in this

case.   The district court reasoned that in the 2000 elections,

George W. Bush’s candidacy for President likely affected both

Hispanic and overall voter turnout, but the court failed to explain

what the “special circumstances” of Bush’s candidacy might have

been.   Without evidence, it is impossible to tell whether Bush’s

candidacy helped or harmed Hispanic-favored candidates in 2000. We

do not doubt that Bush’s candidacy had some effect on turnout

                                 15
within Texas.          The plaintiffs’ expert believed that Hispanic

election success was more difficult in 2000.                  However, because no

other evidence described the magnitude or nature of this effect,

the    court    clearly     erred   in   speculating        how   Bush’s   candidacy

explained the overwhelming success of Hispanic-favored candidates.12

               Similarly,     the    district      court      clearly      erred    in

determining that the presence of Tony Sanchez at the top of the

ticket in 2002 was a special circumstance that explained the

success of Hispanic candidates in that election cycle. No evidence

presented at trial tended to indicate that Hispanic candidates were

more    likely    to   succeed      as   a    result   of   Sanchez’s      candidacy.

Instead, the plaintiffs’ expert testified that he had not conducted

a study regarding the effect of Sanchez’s candidacy, or what he

termed “racist” anti-Sanchez ads, on Hispanic turnout, and he

opined that there was “no way of telling the effects of how those

ads played out.”        ROA vol. 11 at 135-36.          Indeed, the plaintiffs’

expert went on to testify specifically that Sanchez’s candidacy and

the related ads “could have increased turnout on both sides.”                      Id.

at 136.



       12
            In contrast, the plaintiffs’ expert testified that the 2000 election
represented an extremely favorable electoral situation for Republicans. See ROA
vol. 11 at 67. Given that the Hispanic candidate of choice — according to both
parties’ experts — is the Democratic candidate, regardless of ethnicity, it also
makes little sense to use this “special circumstance” to explain the success of
Hispanic-favored candidates. See id. at 64 (plaintiffs’ expert agreeing with
defense counsel’s assertion that “in Precinct 2 general elections, the Hispanic
candidate of choice is almost certain to be a Democrat” and that “Hispanic
Republicans were not the candidate[s] of Hispanic choice. . . . Hispanics, when
given a choice, voted for the Democrat[.]”).

                                             16
            The lack of supporting evidence wholly undermines the

district court’s finding that these elections were not sufficiently

reliable to provide any insight into the polarized voting inquiry.

The district court’s finding in this regard is clearly erroneous.

            Because     they    are    not   vulnerable      to   a    special

circumstances attack and were not otherwise disputed, the 2000 and

2002 election results, as properly reconstituted, have substantial

probative value on the question whether the plaintiffs met the

third Gingles precondition. The evidence of overwhelming electoral

success for Hispanic-favored candidates over a wide range of

offices and in two separate general election cycles, in both a

Presidential and a non-Presidential election year, leads to the

firm and definite conclusion that the district court clearly erred

in finding that Anglos vote as a bloc usually to defeat the

Hispanic candidate of choice within new Justice Precinct Two.

Recent voting patterns and trends suggest that Hispanics will

continue to enjoy substantial success in electing the candidates

they support in Justice Precinct Two.13

      3.    Other Statistical Evidence

            After erroneously discarding the probative reconstituted

election analyses, the district court purported to rely on the

      13
            While statistical evidence is not always conclusive in a racial
polarization inquiry, where the record supports no other conclusion than that
suggested by the statistical evidence, such evidence has substantial probative
value. Cf. Clark v. Calhoun County, 88 F.3d 1393, 1397-98 (5th Cir.), reh’g
denied, 95 F.3d 1151 (1996) (finding racially polarized voting where the
plaintiffs provided statistical evidence showing such polarization and the trial
record did not support a contrary finding).

                                      17
“homogenous precinct analysis” conducted by the plaintiffs’ expert.

At trial, the plaintiffs submitted expert reports and testimony

developed using both regression and homogenous precinct analysis.

See, e.g., ROA vol. 11 at 22-24.         The homogenous precinct analysis

conducted by the plaintiffs’ expert selected predominantly Hispanic

and Anglo precincts14 from within Justice Precinct Two and examined

the performance of the 13 candidates who ran in the 2002 elections.

Id.        We need not consider this homogeneous precinct analysis

further, however, because, despite its statements to the contrary,

the district court did not actually rely on this analysis.15

              The court’s opinion makes clear that it confused the

plaintiffs’ homogenous precinct analysis with the separate analysis

conducted by the plaintiffs’ expert of some 115 jurisdictions16 that

had   been     redistricted   on   a   single   member   concept    and   which




      14
            The plaintiffs’ expert examined nine precincts in Bexar County with
Hispanic voter registration over 90 percent and (because only one precinct
consisting of 14 total registered voters had Anglo voter registration over 90
percent) eight precincts with Anglo voter registration over 80 percent. ROA vol.
11 at 22-24.
      15
            This is perhaps not surprising given that the district court had
(erroneously) held that the 2002 elections used in the plaintiffs’ homogenous
precinct analysis were not reliable because of the presence of “special
circumstances.”
      16
             Dr. Flores’s expert report indicates that he examined approximately
200 different electoral districts in the San Antonio metropolitan area. Ex.
P-146, ¶ 4. However, plaintiffs’ trial exhibits that list the jurisdictions
examined only show a total of 154 jurisdictions, 39 of which are City Council
Districts that fall outside the 1992-2001 timeframe that the plaintiffs’ expert
analyzed. Exs. P-14, P-15; ROA vol. 11 at 26. Thus, the data submitted at trial
appear to indicate that the plaintiffs’ expert only examined 115 districts within
the relevant timeframe.

                                       18
contained varying percentages of Hispanic voters.17             These election

jurisdictions consisted of San Antonio city council districts,

state      house   and   senate   districts,   state    board   of   education

districts, and U.S. Congressional districts.               In each of these

election jurisdictions, the plaintiffs’ expert examined the overall

population and voting age population by racial group, as well as

the “Spanish-surname”18 voter registration.              See ROA vol. 11 at

25-26; Pls. Ex. 14-15. In addition, the plaintiffs’ expert focused

on the success rates of Hispanic candidates who ran for election in

these districts.         See ROA vol. 11 at 25-52.     The expert’s analysis

of single member districts is completely separate and distinct from

the homogenous precinct analysis.



      17
            The district court’s confusion in this regard is somewhat
understandable given that on direct examination, the plaintiffs’ expert testified
regarding the results of his homogenous precinct analysis immediately before and
after presenting the results of his additional analysis regarding these
redistricted single member districts. See ROA vol. 11 at 22-24, 53-56.
      18
             The use of “Spanish-surname” registration is novel and highly
problematic.    At least one district court has recently noted the problems
associated with “Spanish-surname analysis” because of its tendency to misidentify
Hispanic persons as non-Hispanic and vice-versa. See United States v. Alamosa
County, 306 F. Supp. 2d 1016, 1022 (D. Colo. 2004) (Krieger, J.). That court
held that the expert testimony based on Spanish-surname data, while probative,
should be afforded reduced weight, and noted that self-identification data
provides a more reliable means of determining ethnicity. Id. Both parties in
this case presented Spanish-surname data and neither argues that the district
afforded too much weight to these data. However, part of the testimony at trial,
as well as some of the discussion in the briefs before this court, focused on the
fact that the 2002 race for Constable in Justice Precinct Two took place between
two Hispanics named Garza and Wilborn. The fact that Wilborn, a Hispanic with
a “non-Hispanic” name, would not have been counted in the Spanish-surname
registered voter data presented by either party, gives us pause as to the
reliability of such data. We share the concerns raised by the district court in
Alamosa County regarding the use of Spanish-surname data, and agree that without
a strict showing of its probativeness, Spanish-surname data are disfavored, and
census data based upon self-identification provides the proper basis for
analyzing Section 2 vote dilution claims in the future.

                                       19
          Based on his examination of the success rates of Hispanic

candidates in Bexar County, the plaintiffs’ expert confirmed, at

least in his mind, the conclusion he had reached based on his

earlier homogenous precinct analysis that examined the results of

the 13 reconstituted elections from the 2002 general election. Dr.

Flores concluded that, for a Hispanic candidate to succeed in Bexar

County, the “Spanish-surname” registered voter population must

exceed 50 percent in a given election jurisdiction. Accepting this

conclusion, the court held that because

     new Justice Precinct Two [does] not contain a percentage
     of registered voters in excess of 50 percent . . . the
     Court is in agreement with Dr. Flores that Anglo voters,
     in the absence of special circumstances, can and will
     vote as a bloc in new Precinct Two usually to defeat the
     candidate chosen by Hispanics . . . [and therefore] the
     third prong of Gingles is satisfied.

          The district court’s determination in this regard is

clearly erroneous for two reasons.      First, we know of no caselaw

that simply correlates minority candidate success rates, absent any

additional   statistical   analysis,   with   a   minimum   threshold   of

minority voter registration that automatically satisfies Gingles’

third prong.   Indeed, in our view, such an approach cuts at the

heart of Gingles and its progeny, which prohibit courts from

presuming racial bloc voting and require the plaintiffs to prove

that Anglos actually vote as a bloc usually to defeat the minority

candidate of choice.   See Growe v. Emison, 507 U.S. 25, 41, 113
S. Ct. 1075, 1085, 122 L. Ed. 2d 388 (1993) (“a court may not

presume bloc voting even within a single minority group”) (citing

                                  20
Gingles, 478 U.S. at 46, 106 S. Ct. at 2764).                Because the district

court discounted the reconstituted election evidence submitted by

both parties,19 it had no information that would have shed any light

on whether Anglo voters in these areas actually vote as a bloc

usually to defeat the Hispanic candidate of choice.                          Rather, in

relying only upon the remaining data submitted by the plaintiffs in

support    of    their     expert’s       conclusion,        the    district      court

impermissibly        presumed     Anglo    bloc     voting         against     Hispanic

candidates      in   any   and    all     districts     where        Hispanic     voter

registration is below 50 percent.

            Moreover,      even    if     this    method       of     analysis       were

appropriate,     the    data    relied    upon    by   the    district       court    are

ambiguous at best on the question whether 50 percent is the minimum

threshold for Hispanic voter registration in order to assess

Section 2 compliance.          The data shed little, if any, light on the

real question in this case, i.e., whether the 48 to 49 percent20 of


      19
            This category includes the regression and homogenous precinct
analysis actually conducted by the plaintiffs’ expert that analyzed 13 races from
the 2002 election cycle. See ROA vol. 11 at 22-24.
      20
             At trial, there was some dispute and/or confusion as to the
percentage of Hispanic voters in new Justice Precinct Two. The plaintiffs’
expert initially testified that 48.5 percent of the registered voters were
Hispanic, but then later testified that 48.2 percent of the registered voters
were Hispanic. See ROA vol. 11 at 13 (“Well, currently, [Justice] Precinct 2,
the way it was redistricted, has 48.5 percent Hispanic registered voters.”); See
ROA vol. 11 at 24 (“You compare that to new [Justice] Precinct 2 and the – where
the registration is 48.2 percent . . .”). The defendant’s expert, on the other
hand, testified that the Hispanic registration was 49 percent by 2002. See ROA
vol. 12 at 52 (“Q: Now, let’s go to the 2002 general election. And first,
what’s happened to the Spanish surname registered voter level? A: By 2002,
you’re at 49 percent.”). The district court found that Hispanic voters made up
48.8 percent of registered voters in new Justice Precinct Two. Because the
relatively minor differences in these numbers do not substantively alter our

                                          21
Hispanic voters in Justice Precinct Two is sufficient that they

have an opportunity to elect the candidate of their choice.                   As

Bexar      County   points    out,   of   the    115   districts   examined   by

Dr. Flores, 71 have over 50 percent Hispanic registered voters.

See Exs. P-14, P-15.         It is undisputed that when the percentage of

Hispanic registered voters exceeds 50 percent, Hispanics have a

clear opportunity to elect their candidates of choice in those

districts. But, the question before the district court was whether

a lower percentage of registered voters was sufficient to afford

such an opportunity.         Of the remaining 44 districts, 41 had less

than 32 percent Hispanic registration and 26 of these had less than

20 percent Hispanic registration.               Id.    Evidence regarding such

heavily non-Hispanic districts does not carry the plaintiffs’

burden as to Precinct Two.           In fact, in the only relevant set of

three districts where Hispanic voter registration lay between 48

and 49 percent, a Hispanic candidate was actually elected.21              While

the experts disagreed as to the reasons for the success of the

Hispanic candidate in this below-50 percent district, the results

undermine Dr. Flores’s finding that 50 percent Hispanic voter

registration is a “magical number” below which the third Gingles




analysis, and neither party directly argues that the district court clearly erred
in its factual finding, we accept, for the sake of argument, the district court’s
calculation.
      21
            These “three districts” all represent the same state House district
at different points in time. Under Dr. Flores’s methodology, these districts
were considered separate and distinct.

                                          22
factor may be presumed to be satisfied.22

            For the foregoing reasons, the only supporting evidence

referenced by the district court on the third Gingles prong was

actually non-probative, and the court’s finding was therefore

clearly erroneous.23

      4.    Plaintiffs’ Burden of Proof

            A final observation is in order concerning plaintiffs’

burden of proof of the third Gingles factor.               Elections for the

three offices in Justice Precinct Two — one constable and two

justices of the peace — are held in November of even-numbered

years, with two positions on the ballot in presidential election

years and one position on the ballot in non-presidential election

      22
            Further undercutting Dr. Flores’s conclusion is his admission at
trial that roughly between 25 and 33 percent of Anglo voters would cross over to
support the Hispanic candidate of choice within new Justice Precinct Two. See
ROA vol. 11 at 65. In Gingles, the Supreme Court made clear that crossover
voting by the majority racial group is relevant to the racial polarization
inquiry. See Gingles, 478 U.S. at 56, 106 S. Ct. at 2269. In applying the
Gingles factors in the context of a racial gerrymandering case, the Supreme Court
more recently declined to overturn a district court’s determination that
insufficient evidence of racial polarization existed where Anglos crossed over
to vote for the minority candidate of choice at rates ranging between 22 and 38
percent. See Abrams v. Johnson, 521 U.S. 74, 92-93, 117 S. Ct. 1925, 1936-37,
138 L. Ed. 2d 285 (1997). In the present case, the district court did not even
discuss Dr. Flores’s acknowledgment of a relatively substantial portion of Anglo
voters’ support for Hispanic candidates. See ROA vol. 11 at 65.
      23
            Because we hold that the district court erred in determining that 50
percent was an appropriate threshold below which the third Gingles factor was
satisfied, we need not reach the question whether the district court was correct
in holding that the post-trial submission of Bexar County — indicating that the
Hispanic registration in new Justice Precinct Two exceeded 50 percent — “proves
nothing.” However, we do note that even had the district court’s determination
regarding the threshold percentage been correct, such evidence would strongly
indicate that no relief was warranted, given that the primary factor relied upon
by the district court in finding liability - Hispanic voter registration below
50 percent - ceased to exist. Cf. Westwego Citizens for Better Gov’t v. City of
Westwego, 906 F.2d 1042, 1045 (5th Cir. 1990) (remanding to the district court
for consideration of post-trial election results that related to the evidence
presented at trial and the district court’s findings).

                                       23
years.     On cross-examination, Dr. Flores admitted that he agreed

with the defense expert, Dr. Alford, that in presidential election

years, Anglos do not vote as a bloc usually to defeat the Hispanic

candidate of choice in Justice Precinct Two.            See ROA vol. 11 at

65-67.     In addition, Dr. Flores admitted that it was unclear and

uncertain whether Anglos vote as a bloc, in non-presidential

election years, usually to defeat the Hispanic candidate of choice

within the challenged area.           Id. at 67-68.24       Given that the

plaintiffs’ own expert witness at trial admitted that for two out

of the three relevant election scenarios the third Gingles factor

could not be met, and that in the remaining election scenario, it

is unclear and uncertain whether this factor could be met, the

district court’s finding that the plaintiffs had satisfied their

burden of proof on this factor is all the more perplexing.

      5.    Totality of the Circumstances Inquiry

            Because the plaintiffs failed to meet their burden of

proof on one of the three essential Gingles preconditions for a


      24
            Q: All right. Now we had some areas of disagreement. Is it fair
to say that we’re going to disagree as to whether Anglos in Precinct 2 vote as
a bloc to usually defeat the Hispanic choice in nonpresidential year general
elections?
            A: To me, it’s not clear. That’s correct.
            Q: So you’re saying –- let me back up just a second. You’re saying
that it’s not clear whether they vote as a bloc usually to defeat?
            A: Well, in non-presidential year general election, all we’ve got
is that one - - that one election. So usually in that one election, to me, that
doesn’t make very much - - if we have a history of elections, then I could - -
I could have a better answer for this. But I really can’t answer this.
            Q: All right. So we may agree that they don’t vote as a bloc
usually to defeat the Hispanic choice or we may not disagree on that. You just
don’t know?
            A: To me, this is an area of uncertainty.

                                      24
Section 2 vote dilution claim, we need not reach the County’s claim

that the district court clearly erred in its analysis of the

totality of the circumstances.          Magnolia Bar, 994 F.2d at 1148.

Nonetheless, where plaintiffs are able to satisfy the Gingles

threshold inquiry and a district court properly turns to the

requisite totality of the circumstances analysis, district courts

must thoughtfully consider the factors enumerated in Zimmer v.

McKeithen, 485 F.2d 1297, 1305 (5th Cir. 1973), and the Senate

Judiciary Committee report on the 1982 amendments to the Voting

Rights Act, S. Rep. No. 417, 97th Cong., 2d Sess. 28-29 (1982),

reprinted in 1982 U.S.C.C.A.N. 177, 206-07.            The district court’s

relatively cursory analysis of the factors was insufficient in this

case.      In particular, the court ignored that five of the 11

officials elected from the county’s justice precincts are Hispanic

and that as the election cycle progresses in the new Precinct Two,

more Hispanics will likely be elected.25         This powerful evidence of

nearly proportional representation ought to have been considered by

the court.

      6.   Relief Ordered by the District Court

            From the preceding discussion, it is clear that the

district court’s award of injunctive relief must be vacated.

            We pause briefly, however, to note that district courts

should use a great deal of caution in invalidating the results of

      25
            Plaintiffs’ refusal to identify Constable Wilborn as Hispanic simply
because he lacks an Hispanic surname borders on the ridiculous.

                                      25
a duly held election and ordering the implementation of its own

alternative districting plan.            The primary responsibility for

correcting Voting Rights Act deficiencies rests with the relevant

legislative body.      Jones v. Lubbock, 727 F.2d 364, 387 (5th Cir.,

reh’g denied, 730 F.2d 233 (1984)) (citing Chapman v. Meier, 420
U.S. 1, 27, 95 S. Ct. 751, 766, 42 L. Ed. 2d 766 (1975)).              Both the

Supreme Court and this court have admonished district courts to

afford local governments a reasonable opportunity to propose a

constitutionally permissible plan and not haphazardly to order

injunctive relief.26      Id. (citing       Wise v. Lipscomb, 437 U.S. 535,

540, 98 S. Ct. 2493, 2497, 57 L. Ed. 411 (1978)).                   The extra-

ordinary relief granted in this case, in which the district court

not only ordered the election results overturned, but required the


      26
            In our view, the district court did not afford Bexar County a
reasonable opportunity to fashion an appropriate remedy.       In Bexar County’s
filings with the district court regarding the relief to be ordered, as noted
above, the county pointed out that the district court’s primary rationale for
finding liability — the fact that Hispanic voter registration was under 50
percent in Justice Precinct Two — had changed since the time of trial. See
R. Doc. 190 (Bexar County’s suggestion to the court on the scope of available
relief and reconsideration of Section 2 finding highlighting the changed
circumstances); R. Doc. 193 (Bexar Court’s suggestion of mootness based on the
changed circumstances). As a result, the County requested that the district
court either alter its finding on liability or provide the County with
information on what criteria the court would use to evaluate a proposed plan so
that the county could submit such a plan. See R. Doc. 190 (requesting that the
district court either alter its finding on liability or, in the alternative,
provide additional guidance to the parties); R. Doc. 202 (Bexar County’s comments
on the plaintiffs’ September 18 advisory to the court indicating that Bexar
County stood ready “to propose a remedial plan that cures the legal infirmities
that have been identified by the court,” but requesting “a status conference or
other hearing prior to [the district court] granting relief” and arguing that
such a proceeding “would be of great benefit to the court and the parties in
determining exactly what relief would address the infirmities identified by the
court.”). However, rather than address Bexar County’s reasonable concerns, the
district court simply granted the bulk of the plaintiffs’ requested relief.
R. Doc. 203. Such an approach does not comport with the Supreme Court’s and this
court’s clear requirements.

                                       26
county to recreate and refund the eliminated constable office, is

reserved only for the most extreme cases.                    See, e.g., Cook v.

Luckett, 735 F.2d 912, 922 (5th Cir. 1984).                  This case was in no

way extreme.    The court’s order was an abuse of discretion.

B.    Plaintiffs’ Constitutional Claim

           While the district court’s analysis of the plaintiffs’

Section 2 Voting Rights Act claim was wanting in many respects, we

note, however,     that    the     district    court    engaged     in    a   careful

analysis of the plaintiffs’ claim under the Texas Constitution.

Our review of the briefs and record indicates that the district

court properly resolved this claim on the merits.                  We affirm this

portion of the judgment.

                              III.     CONCLUSION

           This   is   the    rare    case    in    which    the   district    court

erroneously refused to consider probative evidence and just as

erroneously relied on non-probative evidence to support its vote

dilution finding. To uphold a finding of vote dilution without any

supporting     evidence,     and     with    much    evidence      that   indicates

(a)   sustained    Hispanic        electoral       success    in   Precinct     Two;

(b) significant Anglo crossover voting for Hispanic candidates;

and (c) nearly proportional Hispanic representation in the justice

precinct posts, ignores modern-day reality.                  The court’s finding

and resulting judgment cannot stand.

           For the reasons discussed above, the judgment of the


                                        27
district court is REVERSED IN PART and AFFIRMED IN PART.   In light

of our conclusions, we RENDER JUDGMENT in favor of Bexar County and

VACATE the district court’s injunctive order.




                                28